                IN THE DISTRICT COURT OF THE UNITED STATES
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

ARMOD RASHAD JAHMAL BOSWELL, )
a.k.a., Armond Boswell,      )
                             )
          Plaintiff,         )
                             )
   v.                        )                     CIVIL ACTION NO. 2:18-CV-715-ALB
                             )
OFFICER B. PATE, et al.,     )
                             )
          Defendants.        )

                                          ORDER

        On July 30, 2019, the Magistrate Judge entered a Recommendation (Doc. 25) to

 which no timely objections have been filed. After an independent review of the file and

 upon consideration of the Recommendation, it is ORDERED that:

       1. The Recommendation of the Magistrate Judge is ADOPTED;

       2. This case is DISMISSED without prejudice for Plaintiff’s failure to comply with

an order of this court;

       3. Other than the filing fee assessed to the plaintiff in this case, no costs are taxed.

       A separate Final Judgment will be entered.

       DONE this 30th day of October 2019.


                                          /s/ Andrew L. Brasher
                                    ANDREW L. BRASHER
                                    UNITED STATES DISTRICT JUDGE
